Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The examiner reviewed IDS document(s) on 3/20/21, carefully considering the art cited within the document(s).

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected are/is directed to non-statutory subject matter.   The 2019 revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. 101. In view of this analysis, the examiner determined that the claimed system and the method and machine providing computing operations of doubling consisting of additions and multiplications using registry (locations)   (i.e., process, machine, manufacture, or composition of matter).
Under step2A prong 1, the examiner determined that claim(s) 1-20 as a whole recites a method and machine to perform computing operations (operating on bits, adding, multiplying, etc.) and the mere nominal recitation of a generic digital logic circuitry does not take the claim(s) out of the methods of collecting and storing information. Thus, the claim recites an abstract idea.
Under step2A prong 2, the examiner determined that the claim(s) as a whole merely generally “apply” the concept of mathematical computations and the concept of data recognition, storage or organization.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform these operations. Moreover, not only applicant makes no distinction between the claimed hardware but in fact emphasizes that the invention is related to similar art while giving no indication of any physical changes to the structure of the computing devices routinely utilized in the cryptography.
Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea
Under step2B, as noted previously, the claim(s) as a whole merely describes how to generally “apply” the concept of mathematical computations and the concept of data recognition, storage or organization in a computer environment. Thus, even when viewed as a whole, nothing in the claim(s) adds significantly more (i.e., an inventive concept) to the abstract idea. The claim(s) is/are ineligible.
Double Patenting
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent Application 
Specifically, the instant application is mostly a broader version of the patented applications.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okeya (USPUB 20010048741) as applied in view of Rondepierre, ( "Revisiting Atomic Patterns for Scalar Multiplications on Elliptic Curves", Extended Version CARDIS 2013, NPL document 3 cited in applicant’s IDS).
As per claims 1-20, Okeya teaches sequence of operations comprising, advancing a bit positions in a scalar, where for bit positions in the scalar having a first logical value (see Fig. 4 step 511-513) doubling an operand representative of the sum or a multiplicand executing a[n atomic] pattern comprising additions including subtracting operations and multiplications including squaring operations, the operations executed one after another (see elements 514-519 with the associated text), which are implemented on a computer (see Okeya’s Fig. 6 for example) that inherently includes processor, circuitry and registers with files.
Although Okeya does not expressly suggests the executed patterns being an atomic pattern such context would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as noted in applicant submitted reference, Rondepierre, and a skilled artisan would be motivated to include known solutions as taught by Okeya into Rondepierre’s invention given the predictable benefit of data manipulation and efficiency.  
The difference between Okeya’s as modified and applicant’s invention is the number of operations and a particular sequence.  However, the examiner asserts that having a subset of or a set of applications in any particular order would have been obvious to one of ordinary skill in the art before the effective filling date of the invention offering the predicted benefit of customization while amounting merely to a design choice.  Furthermore, the examiner asserts that a person of ordinary skill would have pursue the known options with various number of predictable solutions in his/her technical grasp (adding, multiplying, etc.  Also note various examples of such solutions in the PTO-892 cited documents) with any particular sequence or number of doubling operations bearing unexpected results.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433